 Case 3:19-cv-00477-REP Document 99 Filed 06/08/20 Page 1 of 2 PageID# 1046



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

TREVOR FITZGIBBON,                           )
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   ) Civil Action No. 3:19-cv-477-REP
                                             )
JESSELYN A. RADACK,                          )
                                             )
               Defendant.                    )

   DEFENDANT’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Defendant Jesselyn A. Radack, by and through undersigned counsel, and pursuant to Fed.

R. Civ. P. 12(b)(6) hereby moves to dismiss with prejudice the Third Amended Complaint filed

herein by Plaintiff Trevor Fitzgibbon for failure to state a claim upon which relief may be granted

and in support thereof, respectfully refers the Court to the accompanying Memorandum in Support.

       WHEREFORE, Jesselyn A. Radack respectfully requests that the Court grant the instant

motion and enter the attached proposed Order.

       Dated: June 8, 2020

                                             Respectfully submitted,

                                             JESSELYN A. RADACK

                                             __/s/ D. Margeaux Thomas________________
                                             D. Margeaux Thomas (VSB #75582)
                                             The Thomas Law Office PLC
                                             11130 Fairfax Blvd., Suite 200-G
                                             Fairfax, VA 22030
                                             Telephone: 703.957.2577
                                             Facsimile: 703.957.2578
                                             Email: mthomas@thomaslawplc.com
                                             Counsel for Defendant Jesselyn A. Radack




                                                   1
 Case 3:19-cv-00477-REP Document 99 Filed 06/08/20 Page 2 of 2 PageID# 1047



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of June 2020, a copy of the foregoing
document was filed with the Court electronically. Notice of this filing will be sent automatically
by the Court’s CM/ECF system to the following parties:

Steven S. Biss
300 West Main Street, Suite 102,
Charlottesville, VA 22903
stevenbiss@earthlink.net


                                                 /s/ D. Margeaux Thomas_________________
                                             D. Margeaux Thomas (VSB #75582)
                                             The Thomas Law Office PLC
                                             11130 Fairfax Blvd., Suite 200-G
                                             Fairfax, VA 22030
                                             Telephone: 703.957.2577
                                             Facsimile: 703.957.2578
                                             Email: mthomas@thomaslawplc.com
                                             Counsel for Defendant Jesselyn A. Radack




                                                   2
